NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           FEB 15 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

HELEN MARY SMETHURST,                            No. 06-75211

              Petitioner,                        Agency No. A076-380-159

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 7, 2011 **
                               Pasadena, California

Before: D.W. NELSON, REINHARDT, and N.R. SMITH, Circuit Judges.




       Helen Mary Smethurst, a native and citizen of the United Kingdom, petitions

for review of an order by the Board of Immigration Appeals (BIA) dismissing her

appeal from an immigration judge’s (IJ) decision denying her application for

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
adjustment of status. The BIA found that the Department of Homeland Security

(DHS) had the authority to revoke Smethurst’s approved Form I-140 visa petition,

thereby depriving the IJ of jurisdiction to consider her application for adjustment

of status. We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for

review.

1.    As an initial matter, we disregard the factual statements and arguments

submitted by Smethurst that are not relevant to this appeal. See 8 U.S.C.

§ 1252(b)(4)(A) (“[T]he court of appeals shall decide the petition only on the

administrative record on which the order of removal is based[.]”).

2.    DHS revoked Smethurst’s underlying visa petition (Form I-140) pursuant to

8 U.S.C. § 1155. Smethurst’s employers appealed DHS’s revocation to the

Administrative Appeal Office (AAO). After the AAO’s decision, Smethurst

lacked an approved visa petition. Therefore, she was no longer eligible to adjust

her status, because she had not met the requirements under 8 U.S.C. § 1255(a) —

specifically she no longer had an immigrant visa “immediately available to her.”

      While IJs have jurisdiction to determine whether there has been an

equivalent employment change under 8 U.S.C. § 1154(j), INA § 204(j), see Matter

of Al Wazzan, 25 I. & N. Dec. 359, 362 (BIA 2010), they do not have jurisdiction

to reinstate a properly revoked visa petition under 8 U.S.C. § 1155, see Herrera v.

U.S. Citizenship and Immigration Servs., 571 F.3d 881, 888 (9th Cir. 2009) (noting
that Congress did not intend § 204(j) to constrain the agency’s revocation

authority).

3.    There is no evidence in this record that Smethurst’s due process rights were

violated, because (a) the IJ held a full and fair hearing regarding Smethurst’s

application for adjustment of status and (b) there is no evidence of governmental

delay that prevented Smethurst from receiving a fair hearing.

      To the extent that Smethurst is alleging a lack of process before the AAO or

a lack of process based upon the denials of adjustment by the INS and DHS, we

lack jurisdiction to consider the allegations. See 8 U.S.C. § 1252(b)(4)(A).

      PETITION DENIED.